EX-99.1 For Additional Information, please contact Morgan Stanley Capital I Inc. CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-C4 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7-9 Mortgage Loan Detail 10 - 11 NOI Detail 12 Principal Prepayment Detail 13 Historical Detail 14 Delinquency Loan Detail 15 Specially Serviced Loan Detail 16 - 17 Advance Summary 18 Modified Loan Detail 19 Historical Liquidated Loan Detail 20 Historical Bond/Collateral Loss Reconciliation Detail 21 Interest Shortfall Reconciliation Detail 22 - 23 Trust Advisor Depositor Master Servicer Special Servicer Pacific Life Insurance Company Morgan Stanley Capital I Inc. KeyCorp Real Estate Capital Markets, Inc. Midland Loan Services 700 Newport Center Drive 1585 Broadway 11501 Outlook A Division of PNC Bank, N.A. Newport Beach, CA 92660 New York, NY 10036 Suite 300 10851 Mastin Street, Building 82 Overland Park, KS 66211 Overland Park, KS 66210 Contact: Contact: Lisa Fields Contact: General Information Number Andy Lindenman Contact: Valerie Nichols Contact: (949) 219-3856 Phone Number: (212) 761-4000 Phone Number: (913) 317-4372 Phone Number: (913) 253-9000 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 23 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 61760VAL7 1.085000% 65,086,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 61760VAM5 2.111000% 244,709,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-3 61760VAN3 2.991000% 75,630,000.00 59,120,117.16 1,187,369.70 147,356.89 0.00 0.00 1,334,726.59 57,932,747.46 42.11% A-4 61760VAP8 3.244000% 383,661,000.00 383,661,000.00 0.00 1,037,163.57 0.00 0.00 1,037,163.57 383,661,000.00 42.11% A-S 61760VAQ6 3.773000% 111,243,000.00 111,243,000.00 0.00 349,766.53 0.00 0.00 349,766.53 111,243,000.00 27.52% B 61760VAC7 5.213000% 50,815,000.00 50,815,000.00 0.00 220,748.83 0.00 0.00 220,748.83 50,815,000.00 20.86% C 61760VAD5 5.601319% 37,081,000.00 37,081,000.00 0.00 173,085.42 0.00 0.00 173,085.42 37,081,000.00 16.00% D 61760VAE3 5.601319% 24,721,000.00 24,721,000.00 0.00 115,391.83 0.00 0.00 115,391.83 24,721,000.00 12.76% E 61760VAF0 5.601319% 39,827,000.00 39,827,000.00 0.00 185,903.10 0.00 0.00 185,903.10 39,827,000.00 7.54% F 61760VAG8 3.070000% 17,854,000.00 17,854,000.00 0.00 45,676.48 0.00 0.00 45,676.48 17,854,000.00 5.20% G 61760VAH6 3.070000% 19,227,000.00 19,227,000.00 0.00 49,189.07 0.00 0.00 49,189.07 19,227,000.00 2.68% H 61760VAJ2 3.070000% 28,841,600.00 20,433,441.66 0.00 52,275.55 0.00 0.00 52,275.55 20,433,441.66 0.00% R 61760VAK9 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,098,695,600.00 763,982,558.82 1,187,369.70 2,376,557.27 0.00 0.00 3,563,926.97 762,795,189.12 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61760VAA1 2.278098% 880,329,000.00 554,024,117.16 1,051,767.71 0.00 1,051,767.71 552,836,747.46 X-B 61760VAB9 0.787393% 218,366,600.00 209,958,441.66 137,766.50 0.00 137,766.50 209,958,441.66 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 23 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Fund Expenses Balance A-1 61760VAL7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 61760VAM5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-3 61760VAN3 781.70193257 15.69971837 1.94839204 0.00000000 0.00000000 766.00221420 A-4 61760VAP8 1,000.00000000 0.00000000 2.70333333 0.00000000 0.00000000 1,000.00000000 A-S 61760VAQ6 1,000.00000000 0.00000000 3.14416664 0.00000000 0.00000000 1,000.00000000 B 61760VAC7 1,000.00000000 0.00000000 4.34416668 0.00000000 0.00000000 1,000.00000000 C 61760VAD5 1,000.00000000 0.00000000 4.66776570 0.00000000 0.00000000 1,000.00000000 D 61760VAE3 1,000.00000000 0.00000000 4.66776546 0.00000000 0.00000000 1,000.00000000 E 61760VAF0 1,000.00000000 0.00000000 4.66776559 0.00000000 0.00000000 1,000.00000000 F 61760VAG8 1,000.00000000 0.00000000 2.55833315 0.00000000 0.00000000 1,000.00000000 G 61760VAH6 1,000.00000000 0.00000000 2.55833307 0.00000000 0.00000000 1,000.00000000 H 61760VAJ2 708.47115486 0.00000000 1.81250520 0.00000000 0.00000000 708.47115486 R 61760VAK9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 61760VAA1 629.33757398 1.19474391 0.00000000 627.98879448 X-B 61760VAB9 961.49521795 0.63089548 0.00000000 961.49521795 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 23 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 763,982,558.82 763,982,558.83 1,187,369.70 0.00 0.00 0.00 762,795,189.12 762,795,189.13 1,187,369.70 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-3 08/01/2017 - 08/30/2017 30 147,356.89 0.00 147,356.89 0.00 0.00 0.00 147,356.89 0.00 A-4 08/01/2017 - 08/30/2017 30 1,037,163.57 0.00 1,037,163.57 0.00 0.00 0.00 1,037,163.57 0.00 X-A 08/01/2017 - 08/30/2017 30 1,051,767.71 0.00 1,051,767.71 0.00 0.00 0.00 1,051,767.71 0.00 X-B 08/01/2017 - 08/30/2017 30 137,766.50 0.00 137,766.50 0.00 0.00 0.00 137,766.50 0.00 A-S 08/01/2017 - 08/30/2017 30 349,766.53 0.00 349,766.53 0.00 0.00 0.00 349,766.53 0.00 B 08/01/2017 - 08/30/2017 30 220,748.83 0.00 220,748.83 0.00 0.00 0.00 220,748.83 0.00 C 08/01/2017 - 08/30/2017 30 173,085.42 0.00 173,085.42 0.00 0.00 0.00 173,085.42 0.00 D 08/01/2017 - 08/30/2017 30 115,391.83 0.00 115,391.83 0.00 0.00 0.00 115,391.83 0.00 E 08/01/2017 - 08/30/2017 30 185,903.10 0.00 185,903.10 0.00 0.00 0.00 185,903.10 0.00 F 08/01/2017 - 08/30/2017 30 45,676.48 0.00 45,676.48 0.00 0.00 0.00 45,676.48 0.00 G 08/01/2017 - 08/30/2017 30 49,189.07 0.00 49,189.07 0.00 0.00 0.00 49,189.07 0.00 H 08/01/2017 - 08/30/2017 30 52,275.55 0.00 52,275.55 0.00 0.00 0.00 52,275.55 98,650.95 Totals 3,566,091.48 0.00 3,566,091.48 0.00 0.00 0.00 3,566,091.48 98,650.95 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 23 Other Required Information Available Distribution Amount (1) 4,753,461.18 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 13,713.99 Less Delinquent Master Servicing Fees 0.00 Less Reductions to Master Servicing Fees 0.00 None Plus Master Servicing Fees for Delinquent Payments Received 0.00 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 13,713.99 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 23 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,583,884.28 Master Servicing Fee - KeyCorp Real Estate Capital Markets, Inc. 13,713.99 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 2,763.07 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Trust Advisor Fee - Pacific Life Insurance Co. 1,315.75 Net Prepayment Interest Shortfall 0.00 Total Fees 17,792.81 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 3,583,884.28 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,187,369.70 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,187,369.70 Payments to Certificateholders & Others: Other: Interest Distribution 3,566,091.48 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,187,369.70 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,753,461.18 Total Funds Collected 4,771,253.98 Total Funds Distributed 4,771,253.99 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) % of % of Property # of Scheduled WAM WAC Weighted State # of Scheduled WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance (2) Avg DSCR (3) Bal. Industrial 1 9,700,913.41 1.27 53 5.4300 1.680000 Arizona 2 7,278,105.30 0.95 51 5.3923 2.992504 California 5 62,779,007.95 8.23 53 5.2778 2.220516 Lodging 4 43,763,503.29 5.74 53 5.9476 1.161059 Colorado 2 21,580,687.99 2.83 53 5.8540 1.739022 Mobile Home Park 9 87,542,090.87 11.48 51 5.1904 2.633944 Connecticut 2 126,859,088.60 16.63 54 5.2089 1.326269 Multi-Family 1 20,353,956.95 2.67 54 5.7900 1.590000 Florida 4 37,366,245.60 4.90 49 5.1921 2.557651 Georgia 2 13,609,437.96 1.78 54 5.5891 2.049345 Office 5 141,894,689.23 18.60 53 5.4068 1.901610 Illinois 1 27,451,856.74 3.60 54 4.9900 1.570000 Retail 36 424,865,959.54 55.70 52 5.4322 1.620716 Kansas 3 15,084,629.51 1.98 51 5.9241 1.133479 Self Storage 11 34,674,075.40 4.55 54 5.6266 2.571619 Massachusetts 20 91,790,855.38 12.03 51 5.4958 1.955609 Michigan 1 32,176,424.97 4.22 53 5.5000 1.630000 Totals 67 762,795,189.12 100.00 52 5.4476 1.806038 Minnesota 1 32,277,505.46 4.23 54 4.8570 2.020000 Nevada 2 16,239,737.61 2.13 50 5.2820 3.120000 New Jersey 4 25,823,894.05 3.39 52 5.4846 1.879437 New York 3 68,648,037.07 9.00 52 5.7378 1.748135 North Carolina 1 1,545,853.02 0.20 48 6.0700 1.460000 Oregon 1 619,728.50 0.08 54 5.7750 2.550000 Seasoning Pennsylvania 1 60,359,600.49 7.91 54 5.2960 1.730000 Rhode Island 1 3,107,892.17 0.41 54 5.7750 2.550000 Texas 8 84,343,177.13 11.06 51 5.9306 1.659105 # of Scheduled % of WAM Weighted Virginia 3 33,853,423.19 4.44 53 5.6427 1.610977 Seasoning Agg. WAC (2) Avg DSCR (3) Loans Balance Bal. Totals 67 762,795,189.12 100.00 52 5.4476 1.806038 5 months or less 0 0.00 0.00 0 0.0000 0.000000 6 months to 11 months 0 0.00 0.00 0 0.0000 0.000000 12 months or greater 30 762,795,189.12 100.00 52 5.4476 1.806038 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM Weighted Anticipated Remaining # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Balance Loans Balance (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) Bal. $10,000,000 or less 11 65,779,088.25 8.62 51 5.5856 2.054742 54 months or less 30 762,795,189.12 100.00 52 5.4476 1.806038 $10,000,001 to $20,000,000 5 72,220,455.33 9.47 51 5.7389 1.535207 55 months to 60 months 0 0.00 0.00 0 0.0000 0.000000 $20,000,001 to $30,000,000 6 151,992,173.93 19.93 53 5.5193 1.715533 61 months to 114 months 0 0.00 0.00 0 0.0000 0.000000 $30,000,001 to $40,000,000 2 64,453,930.43 8.45 54 5.1780 1.825306 115 months or greater 0 0.00 0.00 0 0.0000 0.000000 $40,000,001 to $70,000,000 5 289,213,655.58 37.91 52 5.4721 2.077064 $70,000,001 to $80,000,000 0 0.00 0.00 0 0.0000 0.000000 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 $80,000,001 to $100,000,000 0 0.00 0.00 0 0.0000 0.000000 $100,000,001 or greater 1 119,135,885.60 15.62 54 5.1900 1.280000 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 Note Rate Remaining Amortization Term (ARD and Balloon Loans) % of % of Agg. WAC Note # of Scheduled WAM Weighted Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Rate Loans Balance (2) Avg DSCR (3) Term Loans Balance (2) Avg DSCR (3) Bal. Bal. 5.000% or less 3 89,026,660.60 11.67 54 4.9122 1.937184 300 months or less 30 762,795,189.12 100.00 52 5.4476 1.806038 5.001% to 5.500% 13 444,525,660.25 58.28 52 5.3290 1.869607 301 to 350 months 0 0.00 0.00 0 0.0000 0.000000 5.501 to 6.000% 9 173,590,917.07 22.76 53 5.8093 1.670941 351 months or greater 0 0.00 0.00 0 0.0000 0.000000 6.001% to 6.500% 4 52,432,220.59 6.87 50 6.0853 1.527679 6.501% or greater 1 3,219,730.61 0.42 50 6.7500 1.220000 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Coverage Ratio Loans Balance (2) Avg DSCR (3) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Bal. 1.20 or less 2 34,909,279.41 4.58 53 5.7528 0.997779 1 year or less 30 762,795,189.12 100.00 52 5.4476 1.806038 1.21 to 1.30 2 122,355,616.21 16.04 54 5.2311 1.278421 1.31 to 1.40 2 22,587,057.83 2.96 50 5.7271 1.365595 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 1.41 to 1.50 3 48,805,871.34 6.40 51 5.9671 1.430577 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 1. 51 to 1.60 5 117,429,997.13 15.39 53 5.6261 1.583080 1.61 to 1.70 3 46,094,990.29 6.04 53 5.4596 1.640523 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 1.71 to 1.80 2 75,587,268.67 9.91 53 5.4398 1.736044 1.81 to 1.90 1 57,121,789.24 7.49 51 5.5000 1.850000 1.91 to 2.00 1 12,807,445.68 1.68 47 5.0400 1.970000 2.01 to 2.30 3 117,277,043.54 15.37 53 5.1731 2.071967 2.31 to 2.50 1 8,508,723.97 1.12 54 5.0900 2.320000 2.51 to 2.70 2 32,276,622.83 4.23 53 5.6970 2.575521 2.71 or greater 3 67,033,482.98 8.79 50 5.3383 3.225327 Totals 30 762,795,189.12 100.00 52 5.4476 1.806038 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10072964 1 RT Manchester CT 533,241.68 179,799.60 5.190% N/A 3/1/22 N 119,315,685.20 119,135,885.60 9/1/17 10073586 4 RT Camp Hill PA 275,673.74 89,275.76 5.296% N/A 3/1/22 N 60,448,876.25 60,359,600.49 9/1/17 10072966 5 MH Various Various 273,675.16 79,457.83 5.282% N/A 11/1/21 N 60,169,691.96 60,090,234.13 9/1/17 10072967 6 OF Brooklyn NY 280,461.07 118,163.40 5.810% N/A 2/1/22 N 56,057,955.44 55,939,792.04 9/1/17 10072968 7 RT Various Various 264,349.14 113,414.23 5.500% N/A 12/7/21 N 55,815,653.91 55,702,239.68 9/7/17 10072969 8 RT Various Various 270,927.56 82,856.09 5.500% N/A 12/7/21 N 57,204,645.33 57,121,789.24 9/7/17 10073620 9 RT Troy MI 152,609.54 46,116.61 5.500% N/A 2/10/22 N 32,222,541.58 32,176,424.97 9/10/17 10073587 10 OF Eden Prairie MN 135,148.61 36,015.16 4.857% N/A 3/1/22 N 32,313,520.62 32,277,505.46 9/1/17 10073580 11 RT Houston TX 149,823.08 37,879.15 6.050% N/A 10/1/21 N 28,758,363.23 28,720,484.08 9/1/17 10073588 12 MH Loves Park IL 118,143.93 43,014.18 4.990% N/A 3/1/22 N 27,494,870.92 27,451,856.74 9/1/17 10072970 13 OF El Segundo CA 123,756.75 32,807.63 4.900% 3/10/22 3/10/42 N 29,330,106.03 29,297,298.40 9/10/17 10072971 15 LO Springfield VA 114,938.25 48,470.18 5.780% N/A 3/10/22 N 23,092,850.26 23,044,380.08 9/10/17 8 10073582 16 SS Various Various 115,149.57 31,140.93 5.775% 3/1/22 3/1/32 N 23,155,338.61 23,124,197.68 9/1/17 10072972 17 MF San Antonio TX 101,617.69 27,327.91 5.790% N/A 3/10/22 N 20,381,284.86 20,353,956.95 9/10/17 10072974 19 RT Denver CO 93,202.12 25,597.89 5.830% N/A 3/5/22 N 18,565,132.13 18,539,534.24 9/5/17 10072975 20 OF Livermore CA 78,911.54 20,120.40 6.010% N/A 11/10/21 N 15,247,788.58 15,227,668.18 9/10/17 10073572 21 LO Various TX 71,348.70 28,518.02 6.000% N/A 1/1/22 N 13,809,425.92 13,780,907.90 9/1/17 10072976 22 RT Tampa FL 55,674.44 20,766.93 5.040% N/A 8/10/21 N 12,828,212.61 12,807,445.68 9/10/17 10072979 25 RT Derby KS 58,318.13 16,553.53 5.700% N/A 12/10/21 N 11,881,452.86 11,864,899.33 9/10/17 10072981 27 IN Edison NJ 45,460.99 21,629.57 5.430% 2/10/22 2/10/37 N 9,722,542.98 9,700,913.41 9/10/17 10073578 28 OF Fort Worth TX 43,410.22 13,368.68 5.500% N/A 11/1/21 N 9,165,793.83 9,152,425.15 9/1/17 10072982 29 RT Scarsdale NY 40,252.41 13,612.14 5.300% N/A 8/10/21 N 8,819,762.07 8,806,149.93 9/10/17 10073590 30 SS Norwalk CA 37,351.56 13,085.64 5.090% N/A 3/1/22 N 8,521,809.61 8,508,723.97 9/1/17 10072983 31 LO Arlington TX 38,311.86 13,533.46 6.400% N/A 1/10/22 N 6,951,748.77 6,938,215.31 9/10/17 10072984 32 RT Atlanta GA 31,415.55 9,856.96 5.400% N/A 2/10/22 N 6,756,033.05 6,746,176.09 9/10/17 10073589 34 RT Altamonte Springs FL 18,986.79 6,329.17 5.220% N/A 3/1/22 N 4,223,981.08 4,217,651.91 9/1/17 10073581 35 RT Rego Park NY 19,146.10 5,493.99 5.690% N/A 11/1/21 N 3,907,589.09 3,902,095.10 9/1/17 10072986 36 RT Topeka KS 18,735.85 3,640.78 6.750% N/A 11/10/21 N 3,223,371.39 3,219,730.61 9/10/17 10073583 37 SS Lakewood CO 15,733.56 4,051.61 6.000% N/A 10/1/21 N 3,045,205.36 3,041,153.75 9/1/17 10072987 38 RT Raleigh NC 8,108.69 5,472.27 6.070% N/A 9/10/21 N 1,551,325.29 1,545,853.02 9/10/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,583,884.28 1,187,369.70 763,982,558.82 762,795,189.12 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 23 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 10072964 1 Retail Manchester CT 119,135,885.60 12,883,719.04 5,704,553.89 1/1/17 6/30/17 10073586 4 Retail Camp Hill PA 60,359,600.49 8,292,581.59 4,099,118.46 1/1/17 6/30/17 10072966 5 Mobile Home Park Various Various 60,090,234.13 11,725,572.77 3,339,117.31 1/1/17 3/31/17 10072967 6 Office Brooklyn NY 55,939,792.04 8,564,145.55 4,308,506.56 1/1/17 6/30/17 10072968 7 Retail Various Various 55,702,239.68 7,300,403.16 2,403,004.88 1/1/17 3/31/17 10072969 8 Retail Various Various 57,121,789.24 7,629,822.07 2,027,099.47 1/1/17 3/31/17 10073620 9 Retail Troy MI 32,176,424.97 3,811,049.14 1,019,580.51 1/1/17 3/31/17 10073587 10 Office Eden Prairie MN 32,277,505.46 3,378,296.66 827,260.13 1/1/17 3/31/17 10073580 11 Retail Houston TX 28,720,484.08 3,726,247.00 860,938.03 1/1/17 3/31/17 10073588 12 Mobile Home Park Loves Park IL 27,451,856.74 3,060,777.30 0.00 10072970 13 Office El Segundo CA 29,297,298.40 3,226,682.84 857,061.14 1/1/17 3/31/17 10072971 15 Lodging Springfield VA 23,044,380.08 2,460,303.00 2,357,097.00 4/1/16 3/31/17 10073582 16 Self Storage Various Various 23,124,197.68 4,556,363.35 0.00 10072972 17 Multi-Family San Antonio TX 20,353,956.95 2,396,978.61 1,276,701.33 1/1/17 6/30/17 10072974 19 Retail Denver CO 18,539,534.24 2,130,775.85 1,090,505.90 1/1/17 6/30/17 10072975 20 Office Livermore CA 15,227,668.18 2,206,939.22 0.00 10073572 21 Lodging Various TX 13,780,907.90 2,387,758.00 2,018,236.62 7/1/16 6/30/17 10072976 22 Retail Tampa FL 12,807,445.68 2,178,349.51 1,014,994.71 1/1/17 6/30/17 10072979 25 Retail Derby KS 11,864,899.33 1,284,731.08 575,905.95 1/1/17 6/30/17 10072981 27 Industrial Edison NJ 9,700,913.41 1,515,273.13 0.00 10073578 28 Office Fort Worth TX 9,152,425.15 1,953,085.01 0.00 10072982 29 Retail Scarsdale NY 8,806,149.93 995,455.53 458,560.04 1/1/17 6/30/17 10073590 30 Self Storage Norwalk CA 8,508,723.97 1,419,266.46 0.00 10072983 31 Lodging Arlington TX 6,938,215.31 1,204,763.45 1,049,206.39 7/1/16 6/30/17 10072984 32 Retail Atlanta GA 6,746,176.09 698,318.39 198,051.86 1/1/17 3/31/17 10073589 34 Retail Altamonte Springs FL 4,217,651.91 497,660.21 248,830.10 1/1/17 6/30/17 10073581 35 Retail Rego Park NY 3,902,095.10 1,438,555.55 0.00 10072986 36 Retail Topeka KS 3,219,730.61 373,370.56 0.00 10073583 37 Self Storage Lakewood CO 3,041,153.75 699,269.99 415,002.28 1/1/17 6/30/17 10072987 38 Retail Raleigh NC 1,545,853.02 250,547.81 126,975.41 1/1/17 6/30/17 Total 762,795,189.12 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 23 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 23 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/15/17 0 0 0 0 0 0 0 0 5.447636% 52 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420590% 8/17/17 0 0 0 0 0 0 0 0 5.447677% 53 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420631% 7/17/17 0 0 0 0 0 0 0 0 5.447717% 54 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420671% 6/16/17 0 0 0 0 0 0 0 0 5.447760% 55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420715% 5/17/17 0 0 0 0 0 0 0 0 5.447799% 56 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420754% 4/17/17 0 0 0 0 0 0 0 0 5.447841% 57 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420796% 3/17/17 0 0 0 0 0 0 0 0 5.447879% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.420835% 2/17/17 0 0 0 0 1 0 0 2 5.447995% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $35,530,728.67 5.420952% 1/18/17 0 0 1 0 1 0 0 0 5.463525% 58 $0.00 $0.00 $0.00 $18,781,530.18 $0.00 $0.00 $0.00 5.436542% 12/16/16 0 0 1 0 1 0 0 0 5.463613% 59 $0.00 $0.00 $0.00 $18,819,678.47 $0.00 $0.00 $0.00 5.436631% 11/18/16 0 0 1 0 1 0 0 0 5.463709% 60 $0.00 $0.00 $0.00 $18,860,573.20 $0.00 $0.00 $0.00 5.436728% 10/17/16 0 0 1 0 1 0 0 0 5.463795% 61 $0.00 $0.00 $0.00 $18,898,340.81 $0.00 $0.00 $0.00 5.436815% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 23 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Paid Through Servicing Foreclosure Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 23 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 23 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 23 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 23 Modified Loan Detail Offering Pre-Modification Post-Modification Loan Pre-Modification Post-Modification Modification Document Interest Interest Modification Description Number Balance Balance Date Cross-Reference Rate Rate 10072971 15 24,631,913.17 24,631,913.17 5.7800% 5.7800% 11/26/14 Please refer to Servicer Reports for modification comments Totals 24,631,913.17 24,631,913.17 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 23 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust 2/17/17 18 18,781,530.18 3,397,409.54 18,550,000.00 13,664,376.06 13,664,376.06 10,266,966.52 8,514,563.66 0.00 106,405.30 8,408,158.36 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 18,781,530.18 3,397,409.54 18,550,000.00 13,664,376.06 13,664,376.06 10,266,966.52 8,514,563.66 0.00 106,405.30 8,408,158.36 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 23 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 2/17/17 18 18,781,530.18 8,514,563.66 0.00 0.00 0.00 0.00 0.00 8,514,563.66 0.00 0.00 3/17/17 18 18,781,530.18 8,493,318.15 8,514,563.66 0.00 0.00 0.00 (21,245.51) 8,493,318.15 0.00 0.00 4/17/17 18 18,781,530.18 8,409,074.29 8,493,318.15 0.00 0.00 0.00 (84,243.86) 8,409,074.29 0.00 0.00 5/17/17 18 18,781,530.18 8,443,472.06 8,409,074.29 0.00 0.00 0.00 34,397.77 8,443,472.06 0.00 0.00 6/16/17 18 18,781,530.18 8,406,985.36 8,443,472.06 0.00 0.00 0.00 (36,486.70) 8,406,985.36 0.00 0.00 8/17/17 18 18,781,530.18 8,408,158.36 8,406,985.36 0.00 0.00 0.00 1,173.00 8,408,158.36 0.00 0.00 Totals 0.00 0.00 0.00 (106,405.30) 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 23 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 23 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Comments Document Balance at Scheduled Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 23
